Citation Nr: 1014705	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis, to include as a result 
of exposure to asbestos.

2.  Entitlement to service connection for a headache 
disability, to include as a result of asbestos exposure 
and/or secondary to COPD/bronchitis.

3.  Entitlement to service connection for sleep apnea, to 
include as a result of asbestos exposure and/or secondary to 
COPD/bronchitis.

4.  Entitlement to service connection for a testicle 
disorder.

5.  Entitlement to service connection for a dermatological 
disorder involving the feet and groin.

6.  Entitlement to service connection for a right elbow 
disorder.

7.  Entitlement to service connection for chronic strain of 
the bilateral hips.

8.  Entitlement to service connection for a bilateral foot 
disorder, to include the nails, skin and bone.

9.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a bilateral foot 
disorder.

10.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a bilateral foot 
disorder.

11.  Entitlement to service connection for posttraumatic 
stress disorder (PSD) with major depression.

12.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to March 
1975.


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO).  

This case has previously come before the Board.  In February 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in January 2008.  A transcript of the hearing 
has been associated with the claims file.

The issues of entitlement to service connection for 
COPD/bronchitis, a headache disability, sleep apnea, a 
testicle disorder, a dermatological disorder involving the 
feet and groin, a right elbow disorder, chronic strain of the 
bilateral hips, a bilateral foot disorder, to include the 
nails, skin and bone, a bilateral ankle disorder, and a 
bilateral knee disorder, being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The issue in regard to a TDIU is deferred pending the 
development identified in the remand portion of the decision 
below.  


FINDING OF FACT

PSD is attributable to service.  


CONCLUSION OF LAW

PSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The appellant's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The appellant asserts that he has PSD as a result of service.  
Having reviewed the record, the Board finds a relative 
equipoise in the evidence, and thus, a finding in favor of 
service connection for PSD is supportable.  

Initially, the Board notes that the May 2006 rating decision 
reflects the AOJ's determination that the appellant is not a 
combat veteran and his DD Form 214 is negative for indicia of 
combat.  Regardless, in this case, the Board finds that 
service connection is warranted for PSD.  

A May 2006 rating decision shows that service connection has 
been established for residuals of a 1st degree burn scar to 
the stomach and chest as a result of a motor vehicle radiator 
blowing up while the appellant was working on the radiator 
during service.  On VA examination in October 2009 the 
examiner diagnosed PSD in association with in-service 
stressful events, to include the documented in-service 
service-connected residuals of a 1st degree burn sustained in 
association with the in-service radiator incident.  

A determination as to whether current disability is related 
to service requires competent evidence.  The appellant is 
competent to report his symptoms and in-service experiences.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to a relationship 
between service and current disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, the Board finds that there is a diagnosis of 
PSD and competent evidence relating PSD to a documented in-
service stressful event.  Thus, service connection is 
warranted.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Service connection for PSD is granted.  


REMAND

The Board notes that the appellant has asserted theories of 
entitlement, to include direct service connection, 
presumptive service connection, secondary service connection, 
and aggravation.  In a May 2005 statement in support of the 
claim, the appellant asserted that he was born with 
bronchitis, and at a hearing before the undersigned Veterans 
Law Judge, he testified that COPD/bronchitis was a result of 
exposure to asbestos, that sleep apnea is secondary to COPD 
and/or asbestos exposure, and that a headache disability is 
secondary to sleep apnea and/or exposure to asbestos.  
Transcript at 6-8 (2008).  The Board notes that the January 
2010 supplemental statement of the case reflects the AOJ's 
determination establishing minimal exposure to asbestos 
during service.  

In addition, in May 2005, he claimed that a bilateral foot 
disorder, to include abnormalities of the nails, skin and 
bone, is related to service, and seeks service connection for 
a bilateral ankle and knee disorder, on a direct basis and/or 
secondary to a bilateral foot disorder.  At the hearing, he 
contended that disorders of the right elbow, bilateral hips, 
knees, ankles, and feet are related to an in-service 
motorcycle accident in October 1972.  Transcript at 11 
(2008).  In addition, he is seeking service connection for a 
testicle disorder, and a dermatological disorder involving 
the feet and groin.  

In regard to a respiratory disorder, in the Board's February 
2008 remand, the directive was for the AOJ to obtain an 
opinion as to whether the appellant has a respiratory 
disorder, as a result of exposure to asbestos during service 
or otherwise related to service.  The October 2009 VA 
respiratory examination report notes no asbestos-related lung 
disorder, and diagnoses of restrictive lung disease and 
moderate chronic obstructive lung disease were entered.  No 
opinion was provided as to whether restrictive lung disease 
and/or moderate chronic obstructive lung disease is otherwise 
related to any in-service manifestations.  The Board notes 
that the examination report reflects that the claims file was 
not made available for review in conjunction with the October 
2009 examination, and while the Court, in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), held that a claims file 
review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for a 
medical opinion, in this case, in light of the relevant in-
service findings, the claims file should be made available to 
the examiner.  

The Board notes that a March 1971 service treatment record 
reflects complaints of a congested cough, an August 1971 
record notes complaints of sharp pains in the lower chest and 
a cough for four days, and a July 1972 record reflects 
complaints to include breathing difficulty.  Chest congestion 
was noted in January 1974, and records, dated in September 
1974, note complaints of shortness of breath, tightness in 
the chest, and coughing spells.  

In addition, and as noted in the Board's February 2008 
remand, on the accompanying medical history to the February 
1971 service entrance examination report, pneumonia was 
noted, and a July 2009 VA record notes chronic bronchitis.  
The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009).  

The Board notes that service connection basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. § 
3.303 (2009).  A veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such.  38 U.S.C.A. § 1111 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progression of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2009); 38 C.F.R. § 3.306(b) (2009).

In addition, on VA examination in August 1993, a history of 
an onset of chest pain in 1991 with a myocardial infarction 
was noted.  Complaints of six to seven additional episodes of 
chest pain associated with shortness of breath were noted, 
and the electrocardiogram (ECG) report notes, "consider 
pulmonary disease."  

The Court has held that once VA undertakes a duty to provide 
a medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. 
App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 
1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").  As such, the Board finds that the 
October 2009 examination report and opinion is inadequate for 
a determination in regard to the whether a respiratory 
disorder is related to service.  Thus, an opinion should be 
obtained, stated in the positive or negative in the specific 
terms noted in paragraph number 1 below, as to whether a 
respiratory disorder, to include restrictive lung disease 
and/or COPD was incurred or aggravated during service, or is 
otherwise etiologically related to in-service disease or 
injury.  

In addition, the Court held, in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), that VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81.  In light of the AOJ's determination that 
the appellant was exposed to asbestos during service, the 
diagnosis of sleep apnea, to include in a January 2010 VA 
record, and the appellant's statements to the effect that 
sleep apnea is secondary to asbestos exposure and/or COPD and 
that a headache disability is secondary to sleep apnea and/or 
exposure to asbestos, Transcript at 6-8 (2008), the Board 
finds that the appellant should be afforded a VA examination 
in regard to the etiology of sleep apnea and headaches.  

The Board notes that service treatment records, dated in May 
1971, July 1971, August 1971, and July 1972 reflect 
complaints of headache.  Records, dated in September 1974, 
reflect complaints of temporal headache, and the assessments 
were viral syndrome and strep throat, and a December 1974 
record reflects complaints of headache.  

In addition, an October 1992 private report notes that the 
appellant was involved in a work-related motor vehicle 
accident, in which he was hit from behind, and primarily 
complained of symptoms related to the neck and back.  A March 
1993 Independent Medical Impairment Rating report in 
association with workmen's compensation reflects complaints 
of headaches, and the examiner noted the appellant's report 
of having been "symptom free" prior to the motor vehicle 
accident.  All symptoms in association with a history of 
having been hit in the head with a metal object in1984 were 
noted to have resolved without problems, and neurological 
examination and skull x-ray examinations were noted to be 
normal.  

Further, a February 1971 record shows the upper extremities, 
lower extremities, feet, spine and musculoskeletal system, 
and skin were normal.  A March 1971 record notes pes planus.  
A July 1971 record notes that he had been in a motor vehicle 
accident nine months earlier and had cut his right shinbone 
and had no feeling around the site.  A May 1972 record notes 
possible ring worm in both feet and legs.  Records, dated in 
October 1972, reflect complaints of having twisted his left 
knee and that a motorcycle fell on his left leg, x-ray 
examination of the left knee was noted to be normal, and no 
fracture was noted on x-ray examination of the left leg and 
left ankle.  The impression was contusion, and reference to 
the left foot was noted.  

In November 1972, complaints of left leg pain mainly on the 
medial aspect were noted, and x-ray examination was noted to 
show questionable increase in bone disposition on the lower 
end of the left fibula.  An August 1973 record notes that he 
injured his left ankle playing football, and x-ray 
examination was noted to be normal.  The March 1975 
separation examination report notes scars on the right and 
left lower leg and right forearm.  

The Board notes that, except as provided in 38 C.F.R. § 
3.300(c), disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Thus, in order to warrant service connection on a secondary 
basis for the applicable claimed disorders on appeal, the 
evidence must show that a service-connected disability either 
caused or aggravated the claimed relevant disorders on 
appeal.

Records associated with the claims file since the February 
2008 Board remand, include a June 1998 VA record reflecting 
complaints of pain in the left ankle, knee, and elbow, a 
history of having been run over by a bulldozer in 1993, and 
of having stepped in a hole in December 1997.  A February 
2002 record, notes a private elbow release and healed 
surgical scars.  An August 2006 record notes mild bilateral 
ankle edema.  In addition, an August 2009 VA record notes a 
history of arthritis, a September 2009 VA record notes that 
the appellant had been getting orthopedic shoes for three 
years, and an October 2009 VA record notes confirmed 
insensate feet and known prior diabetic peripheral 
neuropathy.  No ulcerations of the feet were noted and callus 
and insensitivity to monofilament testing were noted.  

In addition, service treatment records, dated in December 
1972, note a sudden onset of right testicular pain, and the 
impression was acute epididymal and testicular pain on the 
right, and right testalgia, etiology unknown.  A June 1997 VA 
record notes a recurrent infection/abscess in the groin.  In 
correspondence received in May 2005, the appellant asserted 
that he was sterile due to a torsed testicle, and a July 2009 
record notes that the appellant underwent a procedure in 
association with benign prostatic hyperplasia (BPH) with 
obstruction.  Further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the October 2009 VA respiratory 
examiner, if available; otherwise another 
VA examiner.  The AOJ should request that 
the examiner provide an opinion as to 
whether there is evidence that any 
respiratory disorder, to include 
restrictive lung disease and/or COPD (1) 
clearly and unmistakably (obvious and 
manifest) existed prior to service 
entrance and (2) whether such clearly and 
unmistakably pre-existing respiratory 
disorder clearly and unmistakably (obvious 
and manifest) was not chronically worsened 
during service.  If the answer to either 1 
or 2 above is negative, offer an opinion 
in terms of whether it is "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any respiratory disorder, to include 
restrictive lung disease and/or COPD is 
related to active service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  The AOJ should schedule the appellant 
for a VA examination(s) in order to 
determine the nature, existence, and/or 
etiology of any identified headache 
disability, sleep apnea, a testicle 
disorder, a dermatological disorder 
involving the feet and groin, a right 
elbow disorder, chronic strain of the 
bilateral hips, a bilateral foot disorder, 
to include the nails, skin and bone, a 
bilateral ankle disorder, and a bilateral 
knee disorder.  The claims file must be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand as well as the Board's February 
2008 remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified sleep apnea or 
headache disability is related to 
established in-service asbestos exposure, 
or otherwise related to service, and an 
opinion in the same terms as to whether 
any of the remaining claimed disorders on 
appeal are related to service or any 
disorder attributable to service.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should 
provide a complete rationale for any 
opinion provided.

3.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and any further development necessary in 
that regard should be undertaken before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable opportunity in which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


